department of the treasury int ernal revenue service washington d c date o f f i c e o f c h i e f c o u n s e l number release date uilc cc pa apjp wta-n-110252-00 memorandum for taxpayer_advocate_service attn brian juster examination technical advisor area - oakland california from assistant chief_counsel administrative provisions and judicial practice cc pa apjp subject application of sec_66 to former spouses this chief_counsel_advice responds to your memorandum of date requesting advice as to whether the provisions of sec_66 are available to provide relief from tax_liability for community_income in the situation described below we have also considered two related issues this document is not to be used or cited as precedent disclosure statement chief_counsel_advice is open to public inspection pursuant to the provisions of sec_6110 the provisions of sec_6110 require the service to remove taxpayer identifying information and provide the taxpayer with notice of intention to disclose before it is made available for public inspection sec_6110 and i sec_6110 also authorizes the service to delete information from chief_counsel_advice that is protected from disclosure under u s c sec_552 b and c before the document is provided to the taxpayer with notice of intention to disclose only the national_office function issuing the chief_counsel_advice is authorized to make such deletions and to make the redacted document available for public inspection accordingly the recipients of this document may not provide a copy of this unredacted document to the taxpayer or their representative the recipients of this document may share this unredacted document only with those persons whose official tax_administration duties with respect to the case and the issues discussed in the document require inspection or disclosure of the chief_counsel_advice legend wta-n-110252-00 taxpayer wife taxpayer husband date date date date date date date date year year year year year a b c d e f g h issue sec_1 whether sec_66 of the code applies to relieve a former spouse taxpayer wife from liability for community_income earned after the marriage is dissolved but before the final disposition of the income-producing community_property a partnership_interest acquired while the parties were married whether income from the partnership_interest during the years at issue constitutes community_property income under california community_property law whether the california divorce court order on date awarding the partnership_interest to the taxpayer husband as his separate_property is given retroactive effect for federal_income_tax purposes wta-n-110252-00 conclusion sec_1 assuming that the income from the partnership is community_income during the years at issue relief from that community_income under sec_66 is not available for a former spouse the income from the partnership_interest is not community_income for year sec_2 and because during these years the parties were no longer married and the community had ceased to exist sec_66 is not applicable because the partnership income is not community_income under annual accounting principles the california divorce court’s retroactive award of the partnership_interest to the taxpayer husband as his separate_property cannot be given retroactive effect for federal_income_tax purposes thus the date award is irrelevant in determining the tax treatment for year sec_2 and facts taxpayer wife and taxpayer husband were married on date the couple resided in california throughout their marriage the former spouses separated on date taxpayer wife filed a petition for dissolution on date and the marriage was terminated by a judgment of dissolution on date taxpayer husband remarried on date after the marriage was dissolved the property settlement negotiations continued the property settlement required a valuation and disposition of the parties’ interest in a partnership in year during the marriage the taxpayer husband formed a california limited_partnership at the same time taxpayer husband also formed a corporation of which he was the principal_shareholder the corporation was the general_partner of the limited_partnership prior to the divorce the partnership_interest was community_property pursuant to the partnership_agreement the partnership was required to distribute a percent of any income allocated to a general partner’s account during a year as a tax distribution to cover the tax consequences the tax years at issue in this memorandum are year sec_2 and these are years subsequent to the year in which the marriage was dissolved for year sec_2 and the partnership issued forms k-1 to taxpayer husband reflecting his distributive_share of various items of partnership income the year form k-1 reflected total income of dollar_figureb including dollar_figurec in guaranteed payments and cash distributions of dollar_figured the year form k-1 reflected total income of dollar_figuree and cash distributions of dollar_figuref with respect to these years the taxpayer husband reported only half of the reported amounts of partnership items in addition to the guaranteed_payment in an attached disclosure statement he indicated that his former wife was responsible for the other half of the partnership items taxpayer husband wta-n-110252-00 deposited the year and year cash distributions he received from the partnership into his bank accounts taxpayer wife reported no partnership income for year sec_2 and for year sec_4 and the partnership issued k-1s to taxpayer husband reflecting his distributive_share of partnership losses taxpayer husband reported all of the losses on his income_tax returns taxpayer wife reported no part of the partnership losses on her returns for those years on date a date occurring in a year after year the california court determined that the community owned g percent of the aggregate ownership of the corporation and the partnership and that the value was dollar_figureh the judgment awarded the partnership_interest to the taxpayer husband on a retroactive basis this judgment was effective on date which was in a year prior to year on date which is subsequent to the court’s first order the court vacated the prior judgment the new judgment once again awarded the partnership_interest to the taxpayer husband but the effective date was changed the date judgment was effective on date thus the date judgment unlike the date judgment did not operate retroactively although taxpayer wife was issued a statutory_notice_of_deficiency for not reporting the partnership income she did not petition the tax_court the time to petition the tax_court has expired instead taxpayer wife has sought relief from the office_of_the_taxpayer_advocate taxpayer wife argues that she should be relieved of tax_liability for the taxable years at issue with respect to any income from the partnership she argues that she is entitled to the equitable relief provided under sec_66 of the code as explained below we conclude that sec_66 relief is unavailable for a former spouse moreover even if this relief were available to former spouses it appears that taxpayer wife would not qualify for relief because she knew about the partnership income 1relief is not available where the spouse knows about the source of the income even if she doesn’t know about the full amount of the income mcgee v commissioner 979f 2d 5th cir aff’g tcmemo_1991_510 and thatcher v commissioner tcmemo_1988_537 see also section dollar_figure of revproc_2000_15 2000_5_irb_447 which sets forth the factors to be considered for equitable relief under sec_66 wta-n-110252-00 issue discussion we conclude that sec_66 does not apply to former spouses before discussing this issue it is helpful to explain the general rules pertaining to the taxation of community_income under community_property_laws each spouse is generally regarded as owning one- half of the community_income thus if the spouse files a separate_return he or she generally must report half of the community_income on his or her return regardless of which spouse earned the income 282_us_101 282_us_792 each spouse is liable even if he or she never receives the income 403_us_190 in 55_tc_774 the tax_court held prior to the entry of the divorce decree a california wife is taxable on one-half of community_income regardless of the fact that she neither received nor enjoyed the income in question revrul_73_391 1973_2_cb_12 explains the application of community_property rules to income from a california partnership both spouses invested in the partnership the wife’s investment consisted solely of community_property the husband’s investment consisted in part of community_property and in part of his separate_property revrul_73_391 holds that the wife’s distributive_share of partnership income consists of one-half of the income derived from the community_property invested by her and her husband and one-half of the income from her husband’s partnership salary the husband’s distributive_share of partnership income consists of one-half of the income derived from the community_property invested by him and his wife one half of the income from his partnership salary and all of the income derived from the separate_property invested by him under sec_66 community_property_laws are disregarded for income_tax purposes under specified circumstances in considering the first issue we assume that income from the partnership is community_income for the years at issue this raises the possibility that sec_66 could apply to that income sec_66 was added to the code by sec_424 of the deficit_reduction_act_of_1984 the 1984_act pub_l_no 89th cong 2d sess date as originally enacted sec_66 provided spouse relieved of liability in certain other cases under regulations prescribed by the secretary if-- an individual does not file a joint_return for any taxable_year such individual does not include in gross_income for such wta-n-110252-00 taxable_year an item of community_income properly includible therein which in accordance with the rules contained in sec_879 would be treated as the income of the other spouse the individual establishes that he or she did not know of and had no reason to know of such item of community_income and taking into account all facts and circumstances it is inequitable to include such items of community_income in such individual’s gross_income then for purposes of this title such item of community_income shall be included in the gross_income of the other spouse and not in the gross_income of the individual the legislative_history associated with the enactment of sec_66 explained the provision as follows the bill provides a new rule relating to the treatment of certain community_income this provision applies in cases where a spouse fails to include in gross_income an item of community_income that would be treated as the income of the other spouse if the special_allocation rules applicable under the community-income provision of present law had applied this rule will apply only where the spouse seeking relief does not file a joint_return for the taxable_year and establishes that at the time the return was filed if a return is filed he or she had no knowledge of or reason to know of the item of community_income the bill also requires that a determination be made that it would be inequitable to include the unreported income in the gross_income of the spouse seeking relief this determination may take into account whether the spouse benefitted from the untaxed income and whether the defense was promptly raised so as to prevent the period of limitations from running on the other spouse if all of the above requirements are met then the unreported community_income will be included in the gross_income of the spouse to whom the income is attributable under the special rules of allocation h_r rep no pt 98th cong 2d sess emphasis added see also h_r conf_rep no 98th cong 2d sess and staff of joint comm on taxation 98th cong 2d sess general explanation of h_r comm print sec_66 and its legislative_history refer only to spouses not former spouses thus the statutory language on its face and its accompanying explanation do not include former spouses within its purview wta-n-110252-00 moreover sec_7701 of the code further supports the conclusion that sec_66 relief is unavailable for former spouses sec_7701 of the code provides that if the husband and wife are divorced wherever appropriate the terms husband and wife should be read to include former husband and former wife respectively however this rule only applies to the terms husband and wife as used in specified sections of the code namely sec_152 sec_682 and sec_2516 of the code sec_66 is not one of the specified code sections in sec_7701 which indicates that sec_66 does not apply to former spouses moreover the 1984_act made significant changes to the domestic relations provisions of the code including the rules pertaining to alimony sec_71 and sec_215 and transfers between spouses or incident_to_divorce sec_1041 as part of this legislation sec_66 was enacted and sec_7701 was amended we believe that if congress had intended for sec_66 to apply to former spouses as well as current spouses it would have either added sec_66 to the code sections listed in sec_7701 or would have included within sec_66 language similar to that in sec_71 to the effect that the term spouse includes a former spouse sec_71 was enacted as part of the 1984_act because congress took neither of these actions in the domestic relations provisions of the 1984_act an inference arises that congress did not intend for sec_66 to apply to former spouses we recognize that under california law the term spouses includes persons who are married to each other as well as persons who were previously married to each other cal fam code sec_11 but the california law definition of spouse is irrelevant because sec_7701 of the code specifically defines the term for purposes of federal tax law cf in re 167_br_202 bkrtcy c d cal the term spouse is not a defined term in the bankruptcy code so the court looked to state law definitions congress recently amended sec_66 and the provisions providing relief from joint_and_several_liability see sec_3201 of the internal_revenue_service restructuring and reform act of rra pub_l_no date the changes generally expand the availability of relief it should be noted that under rra relief is available for taxpayers who are no longer married but the relief contemplated is applicable to years for which the affected taxpayers were married see h_r conf_rep no 105th cong 2d sess sec_3201 of rra amended sec_66 of the code with respect to the treatment of community_income by adding at the end of the flush language the following new sentence under procedures prescribed by the secretary if taking into account all the facts and circumstances it is inequitable to hold the individual liable for any unpaid tax or any deficiency or any portion of either attributable to any item for which relief is not available under the wta-n-110252-00 preceding sentence the secretary may relieve such individual of such liability congress in enacting sec_6015 added similar equitable relief language for spouses who do not reside in community_property states see sec_3201 of rra the legislative_history does not specifically address the change to sec_66 it can be inferred taking the legislative_history as a whole that the primary purpose of the rra change was to extend the existing relief for understatements to underpayments congress explained its reasoning for adding the equitable provision for the relief from joint_and_several_liability for joint returns as follows the conferees intend that the secretary will consider using the grant of authority to provide equitable relief in appropriate situations to avoid the inequitable treatment of spouses in situations where tax was shown on a joint_return but not paid with the return for example the conferees intend that equitable relief be available to a spouse that does not know and had no reason to know that funds intended for the payment of tax were instead taken by the other spouse for such other spouse’s benefit the conferees do not intend to limit the use of the secretary’s authority to provide equitable relief to situations where tax is shown on a return but not paid the conferees intend that such authority be used where taking into account all the facts and circumstances it is inequitable to hold an individual liable for all or part of any unpaid tax or deficiency arising from a joint_return the conferees intend that relief be available where there is both an understatement and an underpayment_of_tax h_r conf_rep no 105th cong 2d sess although the legislative_history indicates that equitable relief need not be limited to underpayments it does not suggest that equitable relief should be available for tax attributable to taxable years for which former spouses are no longer married in community_property states also revproc_2000_15 2000_5_irb_447 in discussing equitable relief under sec_66 and sec_6015 states s ection c applies to married individuals with community_property income emphasis added case law provides additional support for the proposition that sec_66 and c do not apply to taxable years in which the parties are not married although this issue has not been expressly addressed in mcpherson v commissioner tcmemo_1991_520 the taxpayer and his wife susan were married and lived in wta-n-110252-00 idaho a community_property_state from to taxpayer and susan separated in november of and were divorced in june of at issue was the application of sec_66 and c for the taxable years through except when petitioner was no longer married significantly the service did not determine deficiencies under sec_66 or c for because taxpayer husband was no longer married an inference can be drawn from this case that sec_66 and c are applicable only to taxpayers who are married and in receipt of community_income arguably a contrary inference can be drawn from tseng v commissioner tcmemo_1994_126 aff’d in an unpublished opinion 79_f3d_1154 9th cir cert_denied 519_us_820 in this case the tax_court applied sec_66 of the code to the taxable_year in which the parties divorced the income was earned for the taxpayer husband’s services in a year in which the parties were married the parties separated in and were divorced on date the income earned in was paid in but it is unclear whether the income was paid before or after the date of divorce the taxpayer husband argued that income earned during the marriage the payment of which was deferred until after the divorce should be accorded community_income treatment so that only percent of the earnings would be taxable to him the service argued that the income did not constitute community_income and that the entire amount received was taxable to the husband citing winn v winn p 2d cal ct app for the proposition that income earned during community years is community_income the court found that the income earned during the marriage in california was community_property income the court invoked sec_66 to tax all of the income to taxpayer husband because he treated the income as solely his and he did not notify his spouse of the nature or amount of income the tseng case is distinguishable from the present case in that its holding was specifically tied to income earned in a year in which the parties were married but received in the year of the divorce here the income at issue was both earned and received in taxable years after the year of the divorce accordingly we conclude that relief under sec_66 of the code is unavailable for the years at issue because the parties were no longer married in those years issue community_property is property owned by the marital community once the marriage is dissolved the marital community no longer exists and therefore cannot during taxpayer husband rather than being paid for the quarter that he taught at a california university banked the quarter and was supposed to take a paid quarter off in instead taxpayer husband taught in and the california university paid him for the banked quarter in wta-n-110252-00 own property the former community_property is converted into property held by the former spouses as tenants in common estate of layton v layton cal app 4th cal rptr cal app dist henn v henn cal 3d cal rptr in re marriage of brown cal 3d p 2d citing in re marriage of elkins cal app 3d see also gorman v gorman cal app 3d cal rptr accord 36_f3d_1361 5th cir statutes and court cases frequently refer to community_property in describing certain property that was formerly community_property such terminology may be convenient but is not entirely accurate see 15a am jur 2d community_property sec_101 it is imprecise to refer to property as community_property after the marriage is dissolved estate of layton cal rptr pincite in bouterie the court awarded attorneys’ fees to the taxpayer wife under sec_7430 based on a determination that the service had improperly relied on a louisiana divorce court’s imprecise use of the term community_property in referring to property that was formerly community_property the tax issue in bouterie was the taxability to the wife of insurance commissions earned by the husband after divorce on renewal premiums_paid on insurance policies that had been written before the divorce as indicated above the louisiana divorce court characterized the commissions earned after the divorce as community_property and based on this characterization the service determined that the taxpayer wife was liable for tax on her share of the community_income the fifth circuit concluded that the service was wrong to concede the issue as late as it did because the taxpayer wife had consistently explained that under long- settled louisiana law no community_property interest can continue to exist after the marital community ceases further she had consistently noted the state court’s imprecise use of the community_property terminology the fifth circuit stated t he term community_property in this context is universally recognized shorthand consistently used in louisiana to distinguish assets of the former marital community from the assets of each former spouse’s pre-existing separate estate that is obviously the way that the louisiana court used the term in this instance-and the fact that the louisiana court here adopted this widely understood customary parlance should have been readily apparent to a district counsel’s office located in new orleans f 3d pincite in the present case the marriage was dissolved in a year prior to year sec_2 and thus for these years the partnership_interest was not community_property because the marital community no longer existed and the partnership income was not community_income therefore sec_66 is not applicable during these wta-n-110252-00 years taxpayer husband and taxpayer wife owned the partnership_interest as tenants in common we express no opinion as to the manner in which partnership items for these years are treated under subchapter_k of the code this issue may be the subject of additional advice issue this case is further complicated by the competing court orders disposing of the marital property and the effects of annualized_tax reporting the first court order dated date a date after the tax years at issue determined that the partnership_interest was awarded to the taxpayer husband as of date a date prior to the tax years at issue the second court order dated date a date subsequent to date determined that the partnership_interest was awarded to the taxpayer husband as of the date of that second order our tax system operates on an annual basis sec_441 sec_451 and sec_461 and 630_f2d_356 5th cir citing 282_us_359 and 321_us_281 as explained above we have concluded that after the martial dissolution the taxpayer wife had an interest in the partnership that was not a community_property interest in accordance with the annual accounting principle she was taxable on what she then owned namely her share of partnership income during year sec_2 and without regard to the first court order see brent v commissioner f 2d pincite although the decree is given retroactive effect under the annual accounting principle effective in federal tax cases it did not alter the federal tax treatment of income earned in a prior year as for the second court order we do not regard it as a nunc_pro_tunc order and will not respect it for federal tax purposes where a nunc_pro_tunc order merely corrects a prior misstatement or clerical_error it is respected for federal tax purposes where a nunc_pro_tunc order affects the legal relationships between the parties it is not accorded retroactive effect for federal_income_tax purposes more specifically a nunc_pro_tunc order does not have retroactive effect for federal_income_tax purposes if the effect is to change the rights of the parties or the legal status of payments see 79_tc_415 70_tc_525 36_tc_148 keheler v commissioner 25_tc_1154 revrul_74_393 1974_2_cb_28 see also m t 24_tc_69 aff’d 245_f2d_327 8th cir daine v commissioner 21_tc_349 aff’d 168_f2d_449 2d cir revrul_71_416 1971_2_cb_83 steen v commissioner tcmemo_1989_542 here the new order altered the rights of the parties because it did not merely correct an error the new award of the property to the taxpayer husband did not take effect until after the tax years at issue whereas the earlier order had awarded the property to the taxpayer husband effective prior to the tax years at issue wta-n-110252-00 should you have any further questions concerning the above advice please contact us curtis g wilson by michael l gompertz jr assistant to the branch chief branch
